On Motion to Dismiss.
The opinion of the Court was delivered by
Fenner, J.
In execution of a judgment of plaintiff against defendants for $418, garnishment process, was served upon Turpin, who answered, denying indebtedness to defendants, but stating that he held a share of stock of the New Orleans Cotton Exchange, belonging to defendants but pledged to him to secure a note of $4,500.
On further proceedings between plaintiff and garnishee, a judgment was rendered recognizing the latter’s right of pledge, but ordering him to turn over the property to the sheriff to be sold, provided the bid be sufficient to cover the amount for which it is pledged.
From this judgment plaintiff appealed, and the garnishee moves to dismiss on the ground that the amount in dispute is less than one thousand dollars.
The share of stock is shown to exceed $1,000 in value.
The matter in dispute between the plaintiff and garnishee was the existence, validity and effect of the latter’s pledge for $4,500, on property worth more than $1,000.
The judgment might have set aside or denied his pledge and ordered the property to be sold unconditionally for the satisfaction of plaintiffs’ judgment, in which case the garnishee’s right to appeal would hardly *207have been questioned. A controversy appealable as to one party is appealable as to both.
The case falls within the principle of the following authorities: Wood vs. Rocchi, 32 An. 1120; Meyer vs. Logan, 33 An. 1055; Devonshire vs. Gauthreaux, N. R., O. B. 52, p. 428.
The motion to dismiss is denied.